          Case 1:18-cr-00602-WHP Document 35 Filed 02/15/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------- x
                                                         |
UNITED STATES OF AMERICA,                                |
                                                         |
                        Plaintiff,                       |
                                                         |           18 Cr 602 (WHP)
                        -v-                              |           18 Cr 850 (WHP)
                                                         |
MICHAEL COHEN,                                           |
                                                         |
                        Defendant.                       |
                                                         |
--------------------------------------------------------x


        Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the

Southern and Eastern Districts of New York, Barry A. Spevack hereby moves this Court

for an Order for admission to practice pro hac vice as counsel for Michael Cohen in the

above-captioned actions.

        Barry A. Spevack states that he is a member in good standing of the bar of the

state of Illinois and there are no pending disciplinary proceedings against him in any

state or federal court. Barry A. Spevack has never been censured, suspended, disbarred

or denied admission or readmission by any court. An affidavit pursuant to Local Rule

1.3 is attached.



February 15, 2019                                       /s/ Barry A. Spevack



Barry A. Spevack
MONICO & SPEVACK
20 South Clark Street, Suite 700
Chicago, Illinois 60603
312-782-8500
bspevack@monicolaw.com
Case 1:18-cr-00602-WHP Document 35-1 Filed 02/15/19 Page 1 of 1
Case 1:18-cr-00602-WHP Document 35-2 Filed 02/15/19 Page 1 of 1
         Case 1:18-cr-00602-WHP Document 35-3 Filed 02/15/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------- x
                                                         |
UNITED STATES OF AMERICA,                                |
                                                         |
                        Plaintiff,                       |
                                                         |         18 Cr 602 (WHP)
                        -v-                              |         18 Cr 850 (WHP)
                                                         |
MICHAEL COHEN,                                           |   ORDER FOR ADMISSION
                                                         |       PRO HAC VICE
                        Defendant.                       |
                                                         |
--------------------------------------------------------x


        The motion of Barry A. Spevack, for admission to practice Pro Hac Vice in the

above captioned action is granted.

        Applicant has declared that he is a member in good standing of the bar of the

state of Illinois; and that his contact information is as follows:

              Barry A. Spevack
              Monico & Spevack
              20 S. Clark St., Suite 700
              Chicago, Illinois 60603
              (312) 782-8500
              (312) 759-2000 (Fax)
        Applicant have requested admission Pro Hac Vice to appear for all purposes as

counsel for Michael Cohen in the above entitled action;

        IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in

the above captioned case in the United States District Court for the Southern District of

New York. All attorneys appearing before this Court are subject to the Local Rules of this

Court, including the Rules governing discipline of attorneys.



Dated: _________________                        ______________________________
                                                United States District Judge William Pauley
